

	

		II

		109th CONGRESS

		1st Session

		S. 1782

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Brownback introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to clarify

		  that qualified personal service corporations may continue to use the cash

		  method of accounting, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Qualified Personal Service

			 Corporations Clarification Act of 2005.

		2.Modifications to

			 determination of whether corporation is a qualified personal service

			 corporation

			(a)Stock held by

			 certain former employees taken into accountSubparagraph (B) of

			 section 448(d)(2) of the Internal Revenue Code of 1986 (defining qualified

			 personal service corporation) is amended by striking or at the

			 end of clause (iii), by striking the period at the end of clause (iv) and

			 inserting a comma, and by inserting after clause (iv) the following new

			 clauses:

				

					(v)former employees

				of such corporation who performed the services referred to in subparagraph (A)

				and who are holding such stock by reason of their former employment with such

				corporation, or

					(vi)former employees

				of such corporation who performed the services referred to in subparagraph (A)

				and who are holding such stock by reason of their current or former employment

				with any controlled entity (as defined in paragraph

				(4)(B)).

					.

			(b)Other

			 modificationsParagraph (4) of section 448(d) of such Code is

			 amended to read as follows:

				

					(4)Special rules

				for paragraph (2)

						(A)In

				generalFor purposes of paragraph (2)—

							(i)community

				property laws shall be disregarded,

							(ii)stock held by a

				plan described in section 401(a) which is exempt from tax under section 501(a)

				shall be treated as held by an employee described in paragraph (2)(B)(i),

				and

							(iii)at the election

				of the common parent of an affiliated group (within the meaning of section

				1504(a)), all members of such group may be treated as 1 taxpayer for purposes

				of paragraph (2)(B) if 80 percent or more of the activities of such group

				involve the performance of services in the fields described in paragraph

				(2)(A).

							(B)Controlled

				entityFor purposes of paragraph (2)(B)(vi), the term

				controlled entity means, with respect to a corporation—

							(i)any corporation

				at least 50 percent (by value) of the outstanding stock of which is owned

				(directly or indirectly as determined under section 318) by such corporation,

				and

							(ii)any partnership

				at least 50 percent of the capital interest or profits interest in which is

				owned (directly or indirectly as determined under section 318) by such

				corporation.

							(C)New

				corporationsA corporation shall be treated as a qualified

				personal service corporation for each taxable year preceding the first taxable

				year for which the corporation has gross receipts if the corporation is a

				qualified personal service corporation for such first taxable year.

						(D)Certain stock

				not taken into account

							(i)In

				generalThe determination of whether an employee-owned

				corporation is a qualified personal service corporation shall be made without

				regard to stock in such corporation which is held by employees of unaffiliated

				controlled entities. The preceding sentence shall not apply to employees

				described in clause (v) or (vi) of paragraph (2)(B).

							(ii)Employee-owned

				corporationFor purposes of clause (i), the term

				employee-owned corporation means any corporation at least 50

				percent of the value of the outstanding stock of which is owned (directly or

				indirectly) by employees described in paragraph (2)(B) (without regard to this

				subparagraph) of such corporation.

							(iii)Unaffiliated

				controlled entityFor purposes of clause (i), the term

				unaffiliated controlled entity means, with respect to an

				employee-owned corporation—

								(I)any corporation

				at least 50 percent (by value) of the outstanding stock of which is owned

				(directly or indirectly as determined under section 318) by members of an

				affiliated group (within the meaning of section 1504(a)) which includes such

				employee-owned corporation, and

								(II)any partnership

				at least 50 percent of the capital interest or profits interest in which is

				owned (directly or indirectly as determined under section 318) by members of

				such affiliated group.

								Such term

				shall not include any corporation which is permitted to file a consolidated

				return with such affiliated group.(E)Certain

				services definedFor purposes of paragraph (2), the terms

				engineering and architecture include—

							(i)the performance

				of professional services described in section 1102(2) of title 40, United

				States Code, and

							(ii)design-build and

				its various options, including financing, owning, and

				operation.

							.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years ending after the date of the enactment of this Act.

			

